Citation Nr: 1815129	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1992 to October 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia,  denied service connection for TBI.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.   

Although the Veteran originally requested a hearing in conjunction with his claim of service connection for TBI residuals, he withdrew that request in an August 2016 statement.  
In February 2017, the Board dismissed the issue of a higher rating for posttraumatic stress disorder (PTSD)(for which an appeal also had been perfected), and remanded the remaining claim for service connection for TBI  for additional development.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action is this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2017 remand, the Board directed the AOJ to obtain a VA examination and medical opinion from a neurologist, due to the complexity of the disability at issue.  The AOJ  arranged for a June 2017 VA-contract examination and medical opinion; however, the examiner is not a qualified neurologist, as directed.  Consequently, the Board does not find his opinion sufficient to resolve the claim., and another remand of this matter is required for compliance with the prior  remand directive in this regard.  Stegall, supra.; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran' are found in the Virtual VA (Legacy Content Manager) file.  Those records are rom the VA Gulf Coast Veterans Health Care System (HCS) in Biloxi, Mississippi with the most recent treatment records from December 10, 2012.  On remand, the AOJ should obtain updated records of VA evaluation and/or treatment of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of brain cancer or seizure treatment from any private (non-VA) provider(s).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Gulf Coast HCS all outstanding, records of VA evaluation and/or treatment of the Veteran, dated since December 10, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from a neurologist a medical opinion concerning the presence and etiology of TBI.  

Arrange for the Veteran to undergo VA examination, by a neurologist, if one is deemed necessary in the judgment of the individual designated to provide the medical opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated neurologist, and the opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of the entire record (to include any records received pursuant to the development above), examination of the Veteran, and any tests or studies deemed necessary, the examiner should render an opinion, consistent with sound medical judgment, addressing the following:

a.  Does the Veteran currently have any symptoms, pathology, or impairment that is consistent with residuals of a TBI?  If so, please identify all such residuals found. 

b.  If so, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that any such symptoms, pathology, or impairment are related to a TBI sustained during service.  

In addressing the above, the examiner must consider and discuss all medical and lay evidence of record, to include the Veteran's assertions as to experiencing head injuries in Bosnia (in 1996), Guernsey, Wyoming (in either 1995 or 1998), Asheville, North Carolina (in 1998 or 1999), San Vito, Italy (in 1994 or 1995), and Niceville, Florida (in 2005). 

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as his medical history, and as to the nature, onset, and continuity of symptoms.  Such lay reports should be considered, to the extent made, in formulating the requested opinion..   If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated-rationale for the conclusions reached must be provided. Specifically, if the neurologist determines that the Veteran did not sustain a TBI in service, then the examiner must explain the basis for that conclusion, citing to supporting factual evidence and/or medical literature, as appropriate. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion/examination report obtained on remand to ensure that it is completed by a neurologist, and that it is fully responsive to the above-noted directives.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


